UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05652 Dreyfus Municipal Income, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 09/30/2014 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Municipal Income, Inc. ANNUAL REPORT September 30, 2014 Dreyfus Municipal Income, Inc. Protecting Your Privacy Our Pledge to You THE FUND IS COMMITTED TO YOUR PRIVACY. On this page, you will find the Funds policies and practices for collecting, disclosing, and safeguarding nonpublic personal information, which may include financial or other customer information.These policies apply to individuals who purchase Fund shares for personal, family, or household purposes, or have done so in the past. This notification replaces all previous statements of the Funds consumer privacy policy, and may be amended at any time. Well keep you informed of changes as required by law. YOUR ACCOUNT IS PROVIDED IN A SECURE ENVIRONMENT. The Fund maintains physical, electronic and procedural safeguards that comply with federal regulations to guard nonpublic personal information. The Funds agents and service providers have limited access to customer information based on their role in servicing your account. THE FUND COLLECTS INFORMATION IN ORDER TO SERVICE AND ADMINISTER YOUR ACCOUNT. The Fund collects a variety of nonpublic personal information, which may include: Information we receive from you, such as your name, address, and social security number. Information about your transactions with us, such as the purchase or sale of Fund shares. Information we receive from agents and service providers, such as proxy voting information. THE FUND DOES NOT SHARE NONPUBLIC PERSONAL INFORMATION WITH ANYONE, EXCEPT AS PERMITTED BY LAW. Thank you for this opportunity to serve you. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Selected Information 7 Statement of Investments 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Cash Flows 22 Statement of Changes in Net Assets 23 Financial Highlights 25 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Additional Information 41 Important Tax Information 41 Proxy Results 42 Information About the Renewal of the Funds Management Agreement 47 Board Members Information 50 Officers of the Fund 53 Officers and Directors FOR MORE INFORMATION Back Cover Dreyfus Municipal Income, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This annual report for Dreyfus Municipal Income, Inc. covers the 12-month period from October 1, 2013, through September 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds generally gained ground for the reporting period overall despite bouts of heightened volatility during the final months of 2013, when a more moderately accommodative monetary policy and accelerating economic growth caused long-term interest rates to rise. Long-term interest rates moderated early in 2014 due to geopolitical and economic concerns, driving prices of long-term securities higher, and favorable supply-and-demand dynamics helped keep yields low when economic growth resumed. Meanwhile, improving economic fundamentals enabled many states and municipalities to shore up their fiscal conditions. While we remain cautiously optimistic regarding the municipal bond market’s prospects, we believe that selectivity is likely to become more important to investment success. Long-term rates could rise if, as we anticipate, the economy continues to accelerate and inflationary pressures rise. On the other hand, intensifying geopolitical turmoil and other factors could dampen the adverse effects of a stronger domestic economic recovery, and rising investor demand for tax-advantaged investments may continue to support municipal bond prices. As always, we encourage you to discuss our observations with your financial adviser to assess their potential impact on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation October 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2013, through September 30, 2014, as provided by Daniel Barton, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended September 30, 2014, Dreyfus Municipal Income, Inc. achieved a total return of 15.37% on a net-asset-value basis. 1 Over the same period, the fund provided aggregate income dividends of $0.63 per share, which reflects a distribution rate of 6.93%. 2 Municipal bonds rallied over the reporting period as long-term interest rates moderated, supply-and-demand dynamics proved favorable, and credit conditions improved. The fund particularly benefited from a relatively long average duration and overweighted exposure to revenue bonds. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital from a portfolio that, under normal market conditions, invests at least 80% of the value of its net assets in municipal obligations. Under normal market conditions, the fund invests in municipal obligations which, at the time of purchase, are rated investment grade or the unrated equivalent as determined by The Dreyfus Corporation in the case of bonds, and rated in the two highest rating categories or the unrated equivalent as determined by Dreyfus in the case of short-term obligations having, or deemed to have, maturities of less than one year. To this end, we have constructed a portfolio derived from seeking income opportunities through analysis of each bond’s structure, including paying close attention to each bond’s yield, maturity and early redemption features. Over time, many of the fund’s relatively higher yielding bonds mature or are redeemed by their issuers, and we generally attempt to replace those bonds with investments consistent with the fund’s investment policies, albeit with yields that reflect the then-current interest-rate environment.When making new investments, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) We use fundamental analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Economic and Technical Forces Buoyed Municipal Bonds Municipal bonds struggled over the fall of 2013 amid accelerating economic growth and the Federal Reserve Board’s plans to back away from its quantitative easing program. By the end of the year, long-term interest rates had climbed above 3% for the first time in more than two years, and municipal bond prices fell as anxious investors withdrew from the market. However, rates subsequently moderated, and bond prices rebounded when harsh winter weather contributed to an economic contraction during the first quarter of 2014. The economic recovery got back on track in the spring, but favorable supply-and-demand dynamics kept long-term interest rates low. Less refinancing activity produced a reduced supply of newly issued tax-exempt securities over the first nine months of 2014, while demand intensified from investors seeking higher after-tax income. Consequently, municipal bonds produced highly competitive total returns, with longer term and lower rated securities faring particularly well. The economic rebound resulted in better underlying credit conditions for many issuers.Tax revenues increased, helping most states achieve budget surpluses. Isolated fiscal problems in Detroit and Puerto Rico were notable exceptions to the recovering credit environment. Interest Rate Strategies Bolstered Relative Performance The fund benefited during the reporting period from a long average duration and a focus on longer maturities, which enabled it to participate more fully in the positive effects of falling interest rates and narrowing yield differences along the market’s maturity spectrum. In addition, overweighted exposure to revenue-backed bonds and a commensurately underweighted position in general obligation bonds aided results. The fund received especially strong contributions from BBB-rated bonds backed by revenues from hospitals, airlines, industrial development projects, and the states’ settlement of litigation with U.S. tobacco companies. The fund’s leveraging strategy magnified the positive impact of these strategies. 4 Although detractors from performance proved relatively mild over the reporting period, the fund held modest positions in Puerto Rico municipal bonds, which suffered credit-quality issues related to the U.S. territory’s struggling economy and heavy pension liabilities. We took advantage of periodic rallies to eliminate the fund’s Puerto Rico holdings at relatively favorable prices. Maintaining a Constructive Investment Posture Although the U.S. economic recovery has gained momentum, global growth recently has disappointed, driving interest rates lower as investors flock to traditional safe havens such as U.S. Treasury securities. In addition, technical factors in the municipal bond market have remained favorable, and we expect the supply of newly issued securities to remain muted while investor demand stays strong. Therefore, we have maintained the fund’s focus on generating competitive levels of current income, including an emphasis on longer dated securities. Nonetheless, we are prepared to adjust the fund’s strategies as economic and market conditions change over the months ahead. October 15, 2014 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity.The use of leverage may magnify the fund’s gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. 1 Total return includes reinvestment of dividends and any capital gains paid, based upon net asset value per share. Past performance is no guarantee of future results. Market price per share, net asset value per share, and investment return fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 Distribution rate per share is based upon dividends per share paid from net investment income during the period, divided by the market price per share at the end of the period, adjusted for any capital gain distributions. The Fund 5 SELECTED INFORMATION September 30, 2014 (Unaudited) Market Price per share September 30, 2014 $ 9.09 Shares Outstanding September 30, 2014 20,714,750 NYSE AMEX Ticker Symbol DMF MARKET PRICE (NYSE AMEX) Fiscal Year Ended September 30, 2014 Quarter Quarter Quarter Quarter Ended Ended Ended Ended December 31, 2013 March 31, 2014 June 30, 2014 September 30, 2014 High $8.65 $ 9.12 $ 9.36 $ 9.40 Low 8.03 8.47 8.96 8.99 Close 8.46 9.02 9.32 9.09 PERCENTAGE GAIN (LOSS) based on change in Market Price* October 24, 1988 (commencement of operations) through September 30, 2014 412.05 % October 1, 2004 through September 30, 2014 66.04 October 1, 2009 through September 30, 2014 46.38 October 1, 2013 through September 30, 2014 12.46 January 1, 2014 through September 30, 2014 13.14 April 1, 2014 through September 30, 2014 4.27 July 1, 2014 through September 30, 2014 (0.77 ) NET ASSET VALUE PER SHARE October 24, 1988 (commencement of operations) $ 9.26 September 30, 2013 9.00 December 31, 2013 8.84 March 31, 2014 9.34 June 30, 2014 9.58 September 30, 2014 9.68 PERCENTAGE GAIN (LOSS) based on change in Net Asset Value* October 24, 1988 (commencement of operations) through September 30, 2014 488.87 % October 1, 2004 through September 30, 2014 90.58 October 1, 2009 through September 30, 2014 43.41 October 1, 2013 through September 30, 2014 15.37 January 1, 2014 through September 30, 2014 15.30 April 1, 2014 through September 30, 2014 7.24 July 1, 2014 through September 30, 2014 2.80 * With dividends reinvested. 6 STATEMENT OF INVESTMENTS September 30, 2014 Long-Term Municipal Coupon Maturity Principal Investments—147.4% Rate (%) Date Amount ($) Value ($) Alabama—2.1% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 3,500,000 4,275,040 Arizona—9.4% Barclays Capital Municipal Trust Receipts (Series 21 W) Recourse (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 9,998,763 a,b 10,956,713 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 2,000,000 c 1,774,060 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.75 9/1/29 1,000,000 1,009,040 Pinal County Electrical District Number 4, Electric System Revenue 6.00 12/1/38 2,300,000 2,557,071 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 2,190,000 2,497,126 California—23.7% California, GO (Various Purpose) 5.75 4/1/31 3,950,000 4,726,847 California, GO (Various Purpose) 6.00 3/1/33 1,250,000 1,508,788 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,669,090 California, GO (Various Purpose) 6.00 11/1/35 2,500,000 3,026,375 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/41 750,000 c 928,035 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,356,600 The Fund 7 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) JPMorgan Chase Putters/Drivers Trust (Series 3869) Non-recourse (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.25 5/15/18 10,000,000 a,b 11,719,800 JPMorgan Chase Putters/Drivers Trust (Series 4414) Non-recourse (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.00 5/15/21 4,000,000 a,b 4,444,800 JPMorgan Chase Putters/Drivers Trust (Series 4421) Non-recourse (The Regents of the University of California, General Revenue) 5.00 5/15/21 3,750,000 a,b,c 4,277,887 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 2,250,000 2,593,597 Santa Ana Community Redevelopment Agency, Tax Allocation Revenue (Merged Project Area) 6.75 9/1/28 3,000,000 3,694,710 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 3,500,000 2,860,025 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 1,500,000 1,785,390 Colorado—6.5% Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,500,000 c 1,743,225 E-470 Public Highway Authority, Senior Revenue 5.25 9/1/25 1,000,000 1,107,450 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,111,860 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) JPMorgan Chase Putters/Drivers Trust (Series 4386) Non-recourse (Board of Governors of the Colorado State University, System Enterprise Revenue) 5.00 3/1/20 2,550,000 a,b,c 2,850,059 RIB Floater Trust (Barclays Bank PLC) (Series 25 U-1) Recourse (Colorado Springs, Utilities System Improvement Revenue) 5.00 11/15/43 4,000,000 a,b 4,526,840 University of Colorado Regents, University Enterprise Revenue 5.38 6/1/38 1,500,000 c 1,738,440 District of Columbia—4.0% RIB Floater Trust (Barclays Bank PLC) (Series 15 U) Recourse (District of Columbia, Income Tax Secured Revenue) 5.00 12/1/35 6,999,163 a,b 8,003,733 Florida—7.7% Davie, Educational Facilities Revenue (Nova Southeastern University Project) 5.63 4/1/43 1,000,000 c 1,123,430 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 3,980,000 4,827,382 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 2,500,000 3,057,350 Palm Beach County Health Facilities Authority, Revenue (The Waterford Project) 5.88 11/15/37 2,400,000 2,609,136 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,710,550 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 1,000,000 1,121,610 Georgia—1.8% Atlanta, Water and Wastewater Revenue 6.00 11/1/28 3,000,000 3,619,110 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Hawaii—1.4% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 2,400,000 2,791,896 Illinois—5.5% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) 5.63 1/1/35 1,000,000 1,128,830 Chicago, GO 5.00 1/1/24 1,000,000 1,069,830 Chicago, GO (Project and Refunding Series) 5.00 1/1/36 1,500,000 1,533,915 Illinois, GO 5.00 8/1/24 1,000,000 1,090,820 JPMorgan Chase Putters/Drivers Trust (Series 4360) Non-recourse (Greater Chicago Metropolitan Water Reclamation District, GO Capital Improvement Bonds) 5.00 12/1/19 2,500,000 a,b 2,805,725 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,000,000 2,347,600 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.13 4/1/36 1,000,000 c 1,107,570 Iowa—1.3% Iowa Student Loan Liquidity Corporation, Student Loan Revenue 5.75 12/1/28 2,345,000 c 2,534,617 Louisiana—.6% Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.13 7/1/29 1,000,000 1,155,380 Maine—.7% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,462,987 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland—4.4% JPMorgan Chase Putters/Drivers Trust (Series 4422) Non-recourse (Mayor and City Council of Baltimore, Project Revenue (Water Projects)) 5.00 7/1/21 2,000,000 a,b 2,269,960 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/22 2,000,000 2,450,620 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,075,850 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,981,300 Massachusetts—11.1% Barclays Capital Municipal Trust Receipts (Series 15 W) Recourse (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 10,000,000 a,b,c 11,212,600 JPMorgan Chase Putters/Drivers Trust (Series 4395) Non-recourse (University of Massachusetts Building Authority, Project and Refunding Revenue) 5.00 5/1/21 3,698,335 a,b,c 4,142,982 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 1,500,000 1,827,450 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 2,500,000 c 2,735,150 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 2,000,000 c 2,354,220 Michigan—6.0% Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,500,000 1,592,010 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/36 3,000,000 3,151,350 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/36 500,000 538,135 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,500,000 2,500,500 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) (Prerefunded) 8.00 9/1/18 2,500,000 d 3,186,225 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 1,000,000 1,033,650 Minnesota—1.8% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.75 11/15/32 3,000,000 3,559,830 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 80,000 80,355 Mississippi—2.9% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 3,500,000 3,502,835 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Project) 5.38 12/1/35 2,000,000 2,231,700 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey—4.3% New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey—American Water Company, Inc. Project) 5.70 10/1/39 2,000,000 2,249,120 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 1,500,000 c 1,705,830 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/30 2,365,000 c 2,579,884 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 2,500,000 2,150,925 New Mexico—1.7% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 3,000,000 3,339,450 New York—12.8% Barclays Capital Municipal Trust Receipts (Series 11 B) Recourse (New York City Transitional Finance Authority, Future Tax Secured Revenue) 5.00 5/1/30 7,996,797 a,b 9,167,277 New York City Educational Construction Fund, Revenue 6.50 4/1/28 1,500,000 c 1,881,075 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,435,000 1,752,250 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 2,500,000 2,903,475 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 1,500,000 1,747,980 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) RIB Floater Trust (Barclays Bank PLC) (Series 16 U) Recourse (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) 5.00 6/15/44 7,400,000 a,b 8,158,352 North Carolina—2.7% Barclays Capital Municipal Trust Receipts (Series 31 W) Recourse (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System)) 5.00 6/1/42 5,000,000 a,b 5,402,450 Ohio—1.2% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 1,500,000 1,655,340 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 600,000 677,562 Pennsylvania—2.7% Clairton Municipal Authority, Sewer Revenue 5.00 12/1/42 1,000,000 1,065,100 JPMorgan Chase Putters/Drivers Trust (Series 3916) Non-recourse (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 a,b 2,191,100 Philadelphia, GO 6.50 8/1/41 1,750,000 2,072,000 Rhode Island—1.0% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/32 2,000,000 1,999,820 South Carolina—6.9% JPMorgan Chase Putters/Drivers Trust (Series 4379) Non-recourse (South Carolina Public Service Authority, Revenue Obligations (Santee Cooper)) 5.13 6/1/37 4,800,000 a,b 5,322,816 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) South Carolina (continued) South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.50 1/1/38 3,000,000 3,423,960 Tobacco Settlement Revenue Management Authority of South Carolina, Tobacco Settlement Asset-Backed Bonds (Escrowed to Maturity) 6.38 5/15/30 3,750,000 5,189,062 Tennessee—1.1% JPMorgan Chase Putters/Drivers Trust (Series 4416) Non-recourse (Metropolitan Government of Nashville and Davidson County, Water and Sewer Revenue) 5.00 7/1/21 2,000,000 a,b 2,278,560 Texas—14.6% Barclays Capital Municipal Trust Receipts (Series 39 W) Recourse (Texas A&M University System Board of Regents, Financing System Revenue) 5.00 5/15/39 5,000,000 a,b,c 5,713,600 Clifton Higher Education Finance Corporation, Revenue (Uplift Education) 4.25 12/1/34 1,000,000 c 1,009,830 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/25 1,300,000 1,481,675 JPMorgan Chase Putters/Drivers Trust (Series 4356) Non-recourse (San Antonio, Electric and Gas Systems Junior Lien Revenue) 5.00 2/1/21 6,300,000 a,b 7,004,340 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 c 2,540,565 Lubbock Educational Facilities Authority, Improvement Revenue (Lubbock Christian University) 5.25 11/1/37 1,500,000 c 1,552,560 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 5.13 12/1/42 2,000,000 c 2,138,520 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,685,000 1,891,749 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 4,000,000 4,449,240 San Antonio, General Improvement GO 5.00 2/1/21 1,325,000 1,594,253 Virginia—.7% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 1,320,000 1,456,726 Washington—4.4% Barclays Capital Municipal Trust Receipts (Series 27 B) Recourse (King County, Sewer Revenue) 5.00 1/1/29 2,999,037 a,b 3,450,297 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 2,990,000 d 3,584,233 Washington Health Care Facilities Authority, Revenue (Catholic Health Initiatives) 6.38 10/1/36 1,500,000 1,750,605 West Virginia—.5% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 1,000,000 1,029,680 Wyoming—1.1% Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/38 2,000,000 2,226,340 U.S. Related—.8% Guam, LOR (Section 30) 5.75 12/1/34 1,500,000 1,656,390 Total Long-Term Municipal Investments (cost $264,488,637) 16 Short-Term Municipal Coupon Maturity Principal Investment—.5% Rate (%) Date Amount ($) Value ($) California; California, GO Notes (Kindergarten-University) (LOC; Citibank NA) (cost $1,000,000) 0.03 10/1/14 1,000,000 c,e Total Investments (cost $265,488,637) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets Applicable to Common Shareholders % a Collateral for floating rate borrowings. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At September 30, 2014, these securities were valued at $115,899,891 or 57.8% of net assets applicable to Common Shareholders. c At September 30, 2014, the fund had $58,644,139 or 29.2% of net assets applicable to Common Shareholders invested in securities whose payment of principal and interest is dependent upon revenues generated from education. dThese securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Variable rate demand note—rate shown is the interest rate in effect at September 30, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. Portfolio Summary (Unaudited) † Value (%) Value (%) Education 29.2 Industrial 2.3 Transportation Services 22.6 City 2.1 Utility-Electric 21.7 Pollution Control 2.0 Utility-Water and Sewer 15.9 Resource Recovery 1.8 Special Tax 15.4 Asset-Backed 1.1 Health Care 12.1 Other 9.8 Prerefunded 6.0 State/Territory 5.9 † Based on net assets applicable to Common Shareholders. The Fund 17 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES September 30, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments 265,488,637 296,711,052 Cash 1,302,832 Interest receivable 4,489,185 Prepaid expenses 8,852 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 152,272 Payable for floating rate notes issued—Note 3 51,492,096 Interest and expense payable related to floating rate notes issued—Note 3 116,865 Commissions payable—Note 1 14,251 Dividends payable to Preferred Shareholders 940 Accrued expenses 137,893 Auction Preferred Stock, Series A and B, par value $.001 per share (2,000 shares issued and outstanding at $25,000 per share liquidation preference)—Note 1 Net Assets applicable to Common Shareholders ($) Composition of Net Assets ($): Common Stock, par value, $.001 per share (20,714,750 shares issued and outstanding) 20,715 Paid-in capital 181,687,558 Accumulated undistributed investment income—net 2,592,269 Accumulated net realized gain (loss) on investments (14,925,353 ) Accumulated net unrealized appreciation (depreciation) on investments 31,222,415 Net Assets applicable to Common Shareholders ($) Shares Outstanding (110 million shares authorized) 20,714,750 Net Asset Value, per share of Common Stock ($) See notes to financial statements. TheFund 19 STATEMENT OF OPERATIONS Year Ended September 30, 2014 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 1,726,465 Interest and expense related to floating rate notes issued—Note 3 314,508 Professional fees 138,122 Commission fees—Note 1 95,686 Directors’ fees and expenses—Note 2(c) 60,358 Shareholder servicing costs 22,082 Shareholders’ reports 19,774 Registration fees 18,333 Custodian fees—Note 2(b) 17,435 Miscellaneous 62,596 Total Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 3 ($): Net realized gain (loss) on investments (8,630,030 ) Net unrealized appreciation (depreciation) on investments 23,615,304 Net Realized and Unrealized Gain (Loss) on Investments Dividends to Preferred Shareholders ) Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations See notes to financial statements. 20 STATEMENT OF CASH FLOWS Year Ended September 30, 2014 Cash Flows from Operating Activities ($): Interest received 15,441,197 Operating expenses paid (2,167,426 ) Dividends paid to Preferred Shareholders (60,376 ) Purchases of portfolio securities (27,324,339 ) Net sales of short-term portfolio securities 4,900,000 Proceeds from sales of portfolio securities 30,142,790 Net Cash Provided by Operating Activities Cash Flows from Financing Activities ($): Net proceeds from floating rate notes issued 7,875,000 Dividends paid to Common Shareholders (13,050,292 ) Redemptions of Auction Preferred Stock (14,300,000 ) Interest and expense related to floating rate notes issued paid (276,861 ) Net Cash Used in Financing Activities ) Increase in cash 1,179,693 Cash at beginning of period 123,139 Cash at end of period Reconciliation of Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations to Net Cash Provided by Operating Activities ($): Net Increase in Net Assets Applicable to Common Shareholders Resulting From Operations Adjustments to reconcile net increase in net assets applicable to Common Shareholders resulting from operations to net cash provided by operating activities ($): Decrease in investments in securities, at cost 17,309,571 Decrease in payable for investment securities purchased (961,086 ) Decrease in interest receivable 190,186 Decrease in commissions payable and accrued expenses (622 ) Increase in prepaid expenses (1,504 ) Decrease in Due to The Dreyfus Corporation and affiliates (4,449 ) Decrease in dividends payable to Preferred Shareholders (64 ) Interest and expense related to floating rate notes issued 314,508 Net unrealized appreciation on investments (23,615,304 ) Net amortization of premiums on investments 559,200 Net Cash Provided by Operating Activities See notes to financial statements. The Fund 21 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2014 2013 Operations ($): Investment income—net 12,216,448 12,089,685 Net realized gain (loss) on investments (8,630,030 ) (1,139,569 ) Net unrealized appreciation (depreciation) on investments 23,615,304 (27,402,547 ) Dividends on Preferred Stocks (60,312 ) (145,404 ) Net Increase (Decrease) in Net Assets Applicable to Common Shareholders Resulting from Operations ) Dividends to Common Shareholders from ($) Investment income—net ) ) Capital Stock Transactions ($): Dividends reinvested — Total Increase (Decrease) in Net Assets Applicable to Common Shareholders ) Net Assets Applicable to Common Shareholders($): Beginning of Period 186,506,486 215,759,835 End of Period Undistributed investment income—net 2,592,269 3,530,501 Capital Share Transactions (Common Shares): Increase in Common Shares Outstanding as a Result of Dividends Reinvested — See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements, and with respect to common stock, market price data for the fund’s common shares. Year Ended September 30, 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 9.00 10.43 9.44 9.67 9.37 Investment Operations: Investment income—net a .59 .58 .62 .66 .65 Net realized and unrealized gain (loss) on investments .72 (1.37 ) 1.01 (.26 ) .23 Dividends to Preferred Shareholders from investment income—net (.00 ) b (.01 ) (.01 ) (.01 ) (.02 ) Total from Investment Operations 1.31 (.80 ) 1.62 .39 .86 Distributions to Common Shareholders: Dividends from investment income—net (.63 ) (.63 ) (.63 ) (.62 ) (.56 ) Net asset value, end of period 9.68 9.00 10.43 9.44 9.67 Market value, end of period 9.09 8.67 11.14 9.55 9.95 Total Return (%) c 12.46 (17.00 ) 24.26 2.85 22.72 The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, 2014 2013 2012 2011 2010 Ratios/Supplemental Data (%): Ratio of expenses to average net assets applicable to Common Stock d 1.28 1.27 1.26 1.29 1.35 Ratio of interest and expense related to floating rate notes issued to average net assets applicable to Common Stock d .16 .10 .09 .09 .08 Ratio of net investment income to average net assets applicable to Common Stock d 6.33 5.83 6.27 7.33 7.03 Ratio of expenses to total average net assets 1.00 .93 .93 .92 .92 Ratio of interest and expense related to floating rate notes issued to total average net assets .13 .07 .07 .06 .05 Ratio of net investment income to total average net assets 4.95 4.30 4.59 5.21 4.80 Portfolio Turnover Rate 10.97 18.89 18.69 22.73 18.26 Asset Coverage of Preferred Stock, end of period 501 390 388 360 366 Net Assets applicable to Common Shareholders, end of period ($ x 1,000) 200,598 186,506 215,760 194,785 199,200 Preferred Stock Outstanding, end of period ($ x 1,000) 50,000 64,300 75,000 75,000 75,000 Floating Rate Notes outstanding, end of period ($ x 1,000) 51,492 43,617 26,495 26,495 25,000 a Based on average common shares outstanding. b Amount represents less than $.01 per share. c Calculated based on market value. d Does not reflect the effect of dividends to Preferred Stockholders. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Municipal Income, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified closed-end management investment company. The fund’s investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. The fund’s Common Stock trades on the New York Stock Exchange Amex (the “NYSE”) under the ticker symbol DMF. The fund has outstanding 1,000 shares each of Series A and Series B Auction Preferred Stock (“APS”), with a liquidation preference of $25,000 per share (plus an amount equal to accumulated but unpaid dividends upon liquidation). APS dividend rates are determined pursuant to periodic auctions or by reference to a market rate. Deutsche Bank Trust Company America, as Auction Agent, receives a fee from the fund for its services in connection with such auctions.The fund also compensates broker-dealers generally at an annual rate of .15%-.25% of the purchase price of the shares of APS. The fund is subject to certain restrictions relating to the APS. Failure to comply with these restrictions could preclude the fund from declaring any distributions to shareholders of Common Stock (“Common Shareholders”) or repurchasing common shares and/or could trigger the mandatory redemption of APS at liquidation value. Thus, redemptions of APS may be deemed to be outside of the control of the fund. The holders of the APS, voting as a separate class, have the right to elect at least two directors.The holders of the APS will vote as a separate class on certain other matters, as required by law. The fund’s Board of Directors (the “Board”) has designated Nathan Leventhal and Benaree Pratt Wiley as directors to be elected by the holders of APS. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) On February 21, 2013, the Board authorized the fund to redeem up to 25% of the original amount of the fund’s outstanding APS, subject to market, regulatory and other conditions and factors, over a period of up to approximately twelve months. During the period ended September 30, 2014, the fund redeemed the following APS at a price of $25,000 per share plus any accrued and unpaid dividends through the redemption date. Shares Amount Redemption Series Redeemed Redeemed ($) Date A 286 7,150,000 January 2, 2014 B 286 7,150,000 January 3, 2014 Total The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 26 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 296,711,052 — Liabilities ($) Floating Rate Notes †† — (51,492,096 ) — ) † See Statement of Investments for additional detailed categorizations. Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. 28 At September 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to Common Shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. For Common Shareholders who elect to receive their distributions in additional shares of the fund, unless such Common Shareholder elects to receive cash as provided below, such distributions will be reinvested at the lower of the market price or net asset value per share (but not less than 95% of the market price). If market price is equal to or exceeds net asset value, shares will be issued at net asset value. If net asset value exceeds market price or if a cash dividend only is declared, Computershare Inc. (“Computershare”), the fund’s transfer agent, will buy fund shares in the open market and reinvest those shares accordingly. On September 29, 2014, the Board declared a cash dividend of $.0525 per share from investment income-net, payable on October 31, 2014 to Common Shareholders of record as of the close of business on October 14, 2014. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) (d) Dividends to shareholders of APS: Dividends, which are cumulative, are generally reset every 7 days for each Series of APS pursuant to a process specified in related fund charter documents. Dividend rates, as of September 30, 2014, for each Series of APS were as follows: Series A—0.133% and Series B—0.088%. These rates reflect the “maximum rates” under the governing instruments as a result of “failed auctions” in which sufficient clearing bids are not received.The average dividend rates for the period ended September 30, 2014 for each Series of APS were as follows: Series A—0.11% and Series B—0.11%. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2014, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended September 30, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended September 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2014, the components of accumulated earnings on a tax basis were as follows: tax-exempt income $2,765,566, accumulated capital losses $15,054,218 and unrealized appreciation $31,351,280. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short- 30 term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2014. If not applied, $298,941 of the carryover expires in fiscal year 2016, $1,246,519 expires in fiscal year 2017 and $2,354,251 expires in fiscal year 2018. The fund has $2,509,558 of post-enactment short-term capital losses and $8,644,949 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2014 and September 30, 2013 were as follows: tax-exempt income $13,087,084 and $13,170,397, and ordinary income $23,520 and $16,690, respectively. During the period ended September 30, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $44,076, increased accumulated net realized gain (loss) on investments by $16,601 and increased paid-in capital by $27,475. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .70% of the value of the fund’s average weekly net assets, inclusive of the outstanding APS, and is payable monthly. The Agreement provides that if The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) in any full fiscal year the aggregate expenses of the fund (excluding taxes, interest on borrowings, brokerage fees and extraordinary expenses) exceed the expense limitation of any state having jurisdiction over the fund, the fund may deduct from payments to be made to the Manager, or the Manager will bear, the amount of such excess to the extent required by state law. During the period ended September 30, 2014, there was no expense reimbursement pursuant to the Agreement. (b) The fund compensates The Bank of New York Mellon, a wholly-owned subsidiary of the Manager, under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets and transaction activity. During the period ended September 30, 2014, the fund was charged $17,435 pursuant to the custody agreement. The fund has an arrangement with the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. During the period ended September 30, 2014, the fund was charged $6,722 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $143,529, custodian fees $7,705 and Chief Compliance Officer fees $1,038. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2014, amounted to $26,363,253 and $38,017,790, respectively. 32 Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Trust”).The Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Trust, after payment of interest on the other securities and various expenses of the Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis.These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event.When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates.When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Trust.A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Trust (“Liquidation Shortfall”).When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. The average amount of borrowings outstanding under the inverse floater structure during the period ended September 30, 2014 was approximately $50,919,200, with a related weighted average annualized interest rate of .62%. At September 30, 2014, the cost of investments for federal income tax purposes was $213,867,676; accordingly, accumulated net unrealized appreciation on investments was $31,351,280, consisting of $31,601,563 gross unrealized appreciation and $250,283 gross unrealized depreciation. 34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Municipal Income, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Municipal Income, Inc., including the statement of investments, as of September 30, 2014, and the related statements of operations and cash flows for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of September 30, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Municipal Income, Inc. at September 30, 2014, the results of its operations and its cash flows for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 25, 2014 The Fund 35 ADDITIONAL INFORMATION (Unaudited) Dividend Reinvestment Plan Under the fund’s Dividend Reinvestment Plan (the “Plan”), a Common Shareholder who has fund shares registered in his name will have all dividends and distributions reinvested automatically by Computershare Trust Company, N.A., as Plan administrator (the “Administrator”), in additional shares of the fund at the lower of prevailing market price or net asset value (but not less than 95% of market value at the time of valuation) unless such Common Shareholder elects to receive cash as provided below. If market price is equal to or exceeds net asset value, shares will be issued at net asset value. If net asset value exceeds market price or if a cash dividend only is declared, the Administrator, as agent for the Plan participants, will buy fund shares in the open market. A Plan participant is not relieved of any income tax that may be payable on such dividends or distributions. A Common Shareholder who owns fund shares registered in nominee name through his broker/dealer (i.e., in “street name”) may not participate in the Plan, but may elect to have cash dividends and distributions reinvested by his broker/dealer in additional shares of the fund if such service is provided by the broker/dealer; otherwise such dividends and distributions will be treated like any other cash dividend or distribution. A Common Shareholder who has fund shares registered in his or her name may elect to withdraw from the Plan at any time for a $5.00 fee and thereby elect to receive cash in lieu of shares of the fund. Changes in elections must be in writing, sent to The Bank of NewYork Mellon, c/o Computershare Inc., P.O. Box 30170, College Station,TX 77842-3170, should include the shareholder’s name and address as they appear on the Administrator’s records and will be effective only if received more than ten business days prior to the record date for any distribution. The Administrator maintains all Common Shareholder accounts in the Plan and furnishes written confirmations of all transactions in the account. Shares in the account of each Plan participant will be held by 36 the Administrator in non-certificated form in the name of the participant, and each such participant’s proxy will include those shares purchased pursuant to the Plan. The fund pays the Administrator’s fee for reinvestment of dividends and distributions. Plan participants pay a pro rata share of brokerage commissions incurred with respect to the Administrator’s open market purchases in connection with the reinvestment of dividends or distributions. The fund reserves the right to amend or terminate the Plan as applied to any dividend or distribution paid subsequent to notice of the change sent to Plan participants at least 90 days before the record date for such dividend or distribution. The Plan also may be amended or terminated by the Administrator on at least 90 days’ written notice to Plan participants. Level Distribution Policy The fund’s dividend policy is to distribute substantially all of its net investment income to its shareholders on a monthly basis. In order to provide shareholders with a more consistent yield to the current trading price of shares of Common Stock of the fund, the fund may at times pay out more or less than the entire amount of net investment income earned in any particular month and may at times in any month pay out any accumulated but undistributed income in addition to net investment income earned in that month. As a result, the dividends paid by the fund for any particular month may be more or less than the amount of net investment income earned by the fund during such month. Benefits and Risks of Leveraging The fund utilizes leverage to seek to enhance the yield and net asset value of its Common Stock.These objectives cannot be achieved in all interest rate environments. To leverage, the fund has issued APS and floating rate certificate securities, which pay dividends or interest at The Fund 37 ADDITIONAL INFORMATION (Unaudited) (continued) prevailing short-term interest rates, and invests the proceeds in long-term municipal bonds.The interest earned on these investments is paid to Common Shareholders in the form of dividends, and the value of these portfolio holdings is reflected in the per share net asset value of the fund’s common stock. In order for either of these forms of leverage to benefit Common Shareholders, the yield curve must be positively sloped: that is, short-term interest rates must be lower than long-term interest rates. At the same time, a period of generally declining interest rates will benefit Common Shareholders. If either of these conditions change along with other factors that may have an effect on APS dividends or floating rate certificate securities, then the risk of leveraging will begin to outweigh the benefits. Supplemental Information During the period ended September 30, 2014, there were: (i) no material changes in the fund’s investment objectives or fundamental investment policies and (ii) no changes in the fund’s charter or by-laws that would delay or prevent a change of control of the fund. Effective July 28, 2014, portfolio manager Daniel A. Barton became the sole portfolio manager of the fund, following the retirement of Steven Harvey. Shareholders should take note of the following information about certain risks of investing in the fund. Municipal securities risk. The amount of public information available about municipal securities is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund’s investments in municipal securities. Other factors include the general conditions of the municipal securities market, the size of the particular offering, the maturity of the obligation and the rating of the issue.The municipal securities market can be susceptible to increases in volatility and decreases in liquidity. Liquidity can decline unpredictably in response to overall economic conditions or credit tightening. Increases in volatility and decreases in 38 liquidity may be caused by a rise in interest rates (or the expectation of a rise in interest rates), which are at or near historic lows in the United States. During periods of reduced market liquidity, the fund may not be able to readily sell municipal securities at prices at or near their perceived value. Changes in economic, business or political conditions relating to a particular municipal project, municipality, or state, territory or possession of the United States in which the fund invests may have an impact on the fund’s net asset value per share of Common Stock. A credit rating downgrade relating to, default by, or insolvency or bankruptcy of, one or several municipal security issuers of a state, territory or possession of the United States in which the fund invests could affect the market values and marketability of many or all municipal securities of such state, territory or possession. Interest rate risk. Prices of bonds and other fixed-income securities tend to move inversely with changes in interest rates. Typically, a rise in rates will adversely affect fixed-income securities and, accordingly, will cause the value of the fund’s investments in these securities to decline. During periods of very low interest rates, which occur from time to time due to market forces or actions of governments and/or their central banks, including the Board of Governors of the Federal Reserve System in the U.S., the fund may be subject to a greater risk of principal decline from rising interest rates. When interest rates fall, the values of already-issued fixed-income securities generally rise. However, when interest rates fall, the fund’s investments in new securities may be at lower yields and may reduce the fund’s income. The magnitude of these fluctuations in the market price of fixed-income securities is generally greater for securities with longer effective maturities and durations because such instruments do not mature, reset interest rates or become callable for longer periods of time.The change in the value of a fixed-income security or portfolio can be approximated by multiplying its duration by a change in interest rates. For example, the market price of a fixed-income security with a duration The Fund 39 ADDITIONAL INFORMATION (Unaudited) (continued) of three years would be expected to decline 3% if interest rates rose 1%. Conversely, the market price of the same security would be expected to increase 3% if interest rates fell 1%. Risks associated with rising interest rates are heightened given that interest rates in the United States and other countries are at or near historic lows. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities in a timely manner at or near their perceived value. In such a market, the value of such securities and the fund’s net asset value per share of Common Stock may fall dramatically, even during periods of declining interest rates. The secondary market for certain municipal bonds tends to be less well developed or liquid than many other securities markets, which may adversely affect the fund’s ability to sell such municipal bonds at attractive prices. Investments that are illiquid or that trade in lower volumes may be more difficult to value. 40 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended September 30, 2014 as “exempt-interest dividends” (not generally subject to regular federal income tax), except $23,520 that is being reported as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2014 calendar year on Form 1099-DIV, which will be mailed in early 2015. PROXY RESULTS (Unaudited) Common Shareholders and holders of APS voted together as a single class (except as noted below) on the following proposal presented at the annual shareholders’ meeting held on June 13, 2014. Shares For Authority Withheld To elect one Class I Director: † Roslyn M. Watson 17,401,387 394,400 To elect three Class II Directors: †† J. Charles Cardona 17,398,101 397,686 Nathan Leventhal †††† 480 10 Robin A. Melvin 17,401,656 394,131 To elect three Class III Directors: ††† Joseph S. DiMartino 17,452,113 343,674 Isabel P. Dunst 17,355,506 440,281 Benaree Pratt Wiley †††† 480 10 † The term of each Class I Director expires in 2015. †† The term of each Class II Director expires in 2016. ††† The term of each Class III Director expires in 2017. †††† To be elected solely by APS holders; Common Shareholders not entitled to vote.A quorum of APS holders was not present at the meeting.Accordingly, the meeting could not be held with respect to these directors, who continued to serve based on their prior election. The Fund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on July 15-16, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus representatives noted that the fund is a closed-end fund without daily inflows and outflows of capital, and provided the fund’s asset size. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to intermediaries and shareholders. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds 42 (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance, on a net asset value basis, was below the Performance Group and Performance Universe medians for all periods except for the ten-year period when the fund’s performance was above the Performance Group and Performance Universe medians, and that the total return performance, on a market price basis, was variously above and below the Performance Group and Performance Universe medians for the various periods. The fund’s total return performance for the one-year period generally was ranked lowest in the Performance Group and Performance Universe on a net asset value basis and market price basis. The Board also noted that the fund’s yield performance, on a net asset value basis, was above the Performance Group and Performance Universe medians for six of the ten one-year periods ended May 31st and, on a market price basis, was above the Performance Group and The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Performance Universe medians for six and five, respectively, of the one-year periods ended May 31st. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average and noted that the fund’s return was above the category average in five of the ten years. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that, based on common assets alone, the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group and Expense Universe medians, and the fund’s total expenses were below the Expense Group and Expense Universe medians.The Board noted that, based on common and preferred assets together, the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund 44 and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services. Dreyfus representatives noted that a discussion of economies of scale is predicated on increasing assets and that because the fund is a closed-end fund without daily inflows and outflows of capital, there were not at this time significant economies of scale to be realized by Dreyfus in managing the fund’s assets. Dreyfus representatives noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. While the Board was concerned about the fund’s recent performance, the Board generally was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 46 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (70) Chairman of the Board (1995) † Current term expires in 2017 Principal Occupation During Past 5 Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Nathan Leventhal (71) Board Member (2009) † Current term expires in 2016 Principal Occupation During Past 5 Years: Chairman of the Avery-Fisher Artist Program (1997-2014) Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5 Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 ————— Robin A. Melvin (51) Board Member (2014) † Current term expires in 2016 Principal Occupation During Past 5 Years: Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: The Fund 47 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Roslyn M. Watson (64) Board Member (2014) † Current term expires in 2015 Principal Occupation During Past 5 Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 67 ————— Benaree Pratt Wiley (68) Board Member (2009) † Current term expires in 2017 Principal Occupation During Past 5 Years: • Principal,The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5 Years: CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 69 48 INTERESTED BOARD MEMBERS J. Charles Cardona (58) Board Member (2014) † Current term expires in 2016 Principal Occupation During Past 5 Years: President and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division (2008-present) No. of Portfolios for which Board Member Serves: 36 J. Charles Cardona is deemed to be an “interested person” (as defined in the Act) of the fund as a result of his affiliation with The Dreyfus Corporation. ————— Gordon J. Davis (73) Board Member (2012) Current term expires in 2015 Principal Occupation During Past 5 Years: Partner in the law firm of Venable LLP (2012-present) Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5 Years: Consolidated Edison, Inc., a utility company, Director (1997-present) The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 62 Gordon J. Davis is deemed to be an “interested person” (as defined in the Act) of the fund as a result of his affiliation with Venable LLP, which provides legal services to the fund. ————— Isabel P. Dunst (67) Board Member (2014) † Current term expires in 2017 Principal Occupation During Past 5 Years: • Partner, Hogan Lovells LLP (1990-present) No. of Portfolios for which Board Member Serves: 36 Isabel P. Dunst is deemed to be an “interested person” (as defined in the Act) of the fund as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— J. Charles Cardona, Robin A. Melvin, Roslyn M.Watson and Isabel P.Dunst were elected as Board Members and Joseph S. DiMartino was re-elected as a Board Member of the fund on June 13, 2014. Nathan Leventhal and Benaree Pratt Wiley had previously been elected. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, NewYork 10166. Clifford L. Alexander, Jr., Emeritus Board Member Arthur A. Hartman, Emeritus Board Member George L. Perry, Emeritus Board Member The Fund 49 OFFICERS OF THE FUND (Unaudited) 50 The Fund 51 NOTES 52 The fund’s net asset value per share appears in the following publications: Barron’s, Closed-End Bond Funds section under the heading “Municipal Bond Funds” every Monday; and Wall Street Journal, Mutual Funds section under the heading “Closed-End Funds” every Monday. Notice is hereby given in accordance with Section 23(c) of the Act, that the fund may purchase shares of its common stock in the open market when it can do so at prices below the then current net asset value per share. The Fund 53 For More Information The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S.
